DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-6, 9, 10, 12, 18, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0227477 A1 to Zhang et al. (hereinafter Zhang).
claims 1 and 26, Zhang discloses a light emitting device comprising a wavelength converter (para [0037]), the wavelength converter comprising:
a first phosphor composed of an inorganic phosphor activated by Ce3+(para [0042]) and ;
a second phosphor composed of an inorganic phosphor activated by Ce3+ and is different from the first phosphor (para [0044]);
wherein at least one of the first phosphor and the second phosphor is particulate (powders, para [0063]), and
the first phosphor and the second phosphor are bonded to each other by at least one of a chemical reaction in a contact portion between a compound that constitutes the first phosphor and a compound that constitutes the second phosphor (sintering, para [0063]) and of adhesion (optionally, Fig. 2) between the compound that constitutes the first phosphor and the compound that constitutes the second phosphor (para [0053]).

Regarding claim 2, Zhang discloses the wavelength converter according to claim 1, wherein the first phosphor emits fluorescence different in color from fluorescence of the second phosphor (para [0013]).

Regarding claim 3, Zhang discloses the wavelength converter according to claim 1, wherein melting points of the first phosphor and the second phosphor are different from each other because the first and second phosphors are aluminate-based (aluminum garnet, para [0042]) and silicate-based (silicate garnet, para [0044]).  Silicates and aluminates have different melting points.

Regarding claim 4, Zhang discloses the wavelength converter according to claim 1, wherein one of the first phosphor and the second phosphor is a silicate-based phosphor, Lu2CaMg2Si3O12:Ce (para [0046]), and the other of the first phosphor and the second phosphor is an aluminate-based phosphor (YAG:Ce, para [0046]).

Regarding claim 5, Zhang discloses the wavelength converter according to claim 1, wherein the first phosphor and the second phosphor are solid-solved with each other (via sintering, para [0063]).

Regarding claim 6, Zhang discloses the wavelength converter according to claim 1, wherein the wavelength converter includes only elements that constitute the first phosphor and elements that constitute the second phosphor (the garnet phosphors, para [0063]).

Regarding claims 9 and 10, Zhang discloses the wavelength converter according to claim 1, wherein the wavelength converter consists of inorganic oxides, particularly wherein the wavelength converter consists of garnet compounds (para [0046]).

Regarding claim 12, Zhang discloses the wavelength converter according to claim 1, wherein an emission center included in the wavelength converter is only Ce3+ (para [0046]).

Regarding claim 18, Zhang discloses the wavelength converter according to claim 1, wherein the wavelength converter has translucency (para [0107]).

Regarding claim 21, Zhang discloses the wavelength converter according to claim 1, wherein the wavelength converter has a plate shape (para [0063]), in which one surface is a smooth surface (Fig. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above. This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-5, 8, 9, 12-15, 17, 19, 21, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299566 A1 to Kinoshita et al. (hereinafter Kinoshita).
Regarding claims 1 and 26, Kinoshita discloses a light emitting device comprising a wavelength converter (para [0226] and Fig. 8), the wavelength converter (para [0093]) comprising:
a plurality of phosphors (para [0178]) preferably selected from group that includes a first phosphor composed of an inorganic phosphor activated by Ce3+ (YAG:Ce or TAG:Ce, para [0179]) and;
a second phosphor composed of an inorganic phosphor activated by Ce3+ and different from the first phosphor (Ca3ScSi3O12:Ce, para [0179]);
wherein at least one of the first phosphor and the second phosphor is particulate (para [0178]), and
the first phosphor and the second phosphor are bonded to each other by at least one of a chemical reaction in a contact portion between a compound that constitutes the first phosphor and a compound that constitutes the second phosphor (sintering, para [0100], heating to a temperature higher than or equal to the temperature for creating and crystallizing the phosphors) and of adhesion between the compound that constitutes the first phosphor and the compound that constitutes the second phosphor, in an alternate embodiment (para [0037]).
The reference teaches several possible phosphors.  However, it would be obvious to one of the ordinary skill in the art to select two Ce3+ activated garnet phosphors because they are preferred (para [0179]).

Regarding claims 2, 13 and 14, Kinoshita discloses the wavelength converter according to claim 1, wherein the first phosphor (YAG:Ce) emits fluorescence different in color from fluorescence of the second phosphor (Ca3Sc2Si3O12:Ce) (para [0179]).  YAG:Ce emits at about 570 to about 590 nm.  Ca3Sc2Si3O12:Ce emits at about 500-570 nm.  See evidentiary reference, US 2008/0150412 A1 to Yoshimatsu, para [0037] and [0042]).  
The first phosphor, YAG:Ce, emits light having a fluorescence peak wavelength range of about 570 to about 590 nm, which overlaps the instantly claimed wavelength range of within 580 nm or more and less than 630 nm.  
The second phosphor, Ca3Sc2Si3O12:Ce, emits at a wavelength of about 500 nm to about 570 nm, which overlaps the instantly claimed range of within 480 nm or more and less than 550 nm. See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’. 

Regarding claim 3, Kinoshita discloses the wavelength converter according to claim 1, wherein melting points of the first phosphor, YAG:Ce, and the second phosphor, Ca3Sc2Si3O12:Ce (para [0179]), are different from each other. Aluminate-based materials and silicate-based materials do not typically melt at the same temperature.

claim 4, Kinoshita discloses the wavelength converter according to claim 1, wherein one of the first phosphor and the second phosphor is a silicate-based phosphor, Ca3Sc2Si3O12:Ce, and the other of the first phosphor and the second phosphor is an aluminate-based phosphor, YAG:Ce (para [0179]).

Regarding claim 5, Kinoshita discloses the wavelength converter according to claim 1, wherein the first phosphor and the second phosphor are solid-solved with each other (via sintering, para [0100]).

Regarding claim 8, Kinoshita discloses the wavelength converter according to claim 1, wherein the wavelength converter is a sintered body that is composed in such a manner that the first phosphor and the second phosphor are sintered to each other (para [0100]), and has a plurality of air gaps in an inside of the sintered body (para [0121]-[0122] and [0164] and Figs. 2 and 5).

Regarding claim 9, Kinoshita discloses the wavelength converter according to claim 1, wherein the wavelength converter consists of inorganic oxides, when the inorganic particles (22) are silica (para [0184]).

Regarding claim 12, Kinoshita discloses the wavelength converter according to claim 1, wherein an emission center included in the wavelength converter is only Ce3+ (para [0179]).

claim 15, Kinoshita discloses the wavelength converter according to claim 1, wherein the first phosphor and the second phosphor are excited by light having a peak wavelength range of 400 to 500 nm (para [0069]), which overlaps the instantly claimed range of within a wavelength range of 400 nm or more and less than 470 nm. See MPEP 2144.05(I), cited above. 

Regarding claim 17, Kinoshita discloses the wavelength converter according to claim 1, wherein the fluorescence emitted by one of the first phosphor and the second phosphor is expected to excite the other of the first phosphor and the second phosphor, absent evidence to the contrary, because the phosphors are the same.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. 

Regarding claim 19, Kinoshita discloses the wavelength converter according to claim 1, wherein the wavelength converter is considered to not have translucency because the wavelength converter contains scattering particles with a refractive index of 1.6 or more (para [0007] and [0060]).

Regarding claim 21, Kinoshita discloses the wavelength converter according to claim 1, wherein the wavelength converter has a plate shape (Fig. 4), in which one surface is a smooth surface (exterior surface 5).

Regarding claim 22, Kinoshita discloses the wavelength converter according to claim 21, wherein an opposite surface (interior surface 5a, Fig. 4) with the one surface (5) is an irregular surface having a plurality of irregularities, and surface roughness Ra of the irregular surface is 0.2 to 5 µm (para [0213]), which overlaps the instantly claimed range of 2 µm or more and 50 µm or less.  See MPEP 2144.05(I), cited above. 

Claims 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0227477 A1 to Zhang et al. (hereinafter Zhang).
Regarding claim 11, Zhang discloses the wavelength converter according to claim 1, wherein an average particle size of the particulate phosphor is no greater than 1 µm (1000 nm, para [0063]), which overlaps the instantly claimed range of 1 µm or more and less than 100 um.  See MPEP 2144.05(I), cited above. 

Regarding claim 13, Zhang discloses the wavelength converter according to claim 1, wherein either one of the first phosphor and the second phosphor is a phosphor that emits light having a fluorescence peak wavelength range of about 570 nm to about 650 nm (para [0013]), which overlaps the instantly claimed range of within of 580 nm or more and less than 630 nm.  See MPEP 2144.05(I), cited above.

Regarding claim 14, Zhang discloses the wavelength converter according to claim 13, wherein the other of the first phosphor and the second phosphor is a phosphor that emits light having a fluorescence peak wavelength range of about 495 nm to about 560 nm (para [0013]), which overlaps the instantly claimed range of within a wavelength 480 nm or more and less than 550 nm.  See MPEP 2144.05(I), cited above.

Regarding claim 15, Zhang discloses the wavelength converter according to claim 1, wherein the first phosphor and the second phosphor are excited by light having a peak wavelength range of about 360 nm to about 500 nm (para [0010]), which overlaps the instantly claimed range of within 400 nm or more and less than 470 nm. See MPEP 2144.05(I), cited above.

Regarding claim 17, Zhang discloses the wavelength converter according to claim 1, wherein the fluorescence emitted by one of the first phosphor and the second phosphor is expected to excite the other of the first phosphor and the second phosphor, absent evidence to the contrary, because the phosphors are the same.  See MPEP 2112.01(I), cited above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-6, 9-15, 17, 18, 21 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 13, 14, 16, 17 and 20 of U.S. Patent No. 10669479 B2 (hereinafter 479). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach light emitting devices comprising wavelength converters (instant claim 26 and 479 claims 1 and 20) wherein the wavelength converters comprise first and second inorganic phosphors activated by Ce3+, wherein the first and second phosphor are different, at least one of the phosphors is particulate and the phosphors are bound by a chemical reaction that forms a solid solution (instant claims 1 and 5 and 479 claims 1 and 5).  Both teach wherein the first and second phosphor emit different color wavelengths in overlapping ranges (instant claims 2, 13 and 14 and 479 claim 1) when excited by light of overlapping wavelengths (instant claim 15 and 479 claim 3).  Both teach wherein the first and second phosphors are aluminate based and silicate based, particularly oxides and garnets which have different melting points (instant claims 3, 4, 9 and 10 and 479 claims 4-8).  Both teach that the wavelength converter includes only elements that constitute the first phosphor and elements that constitute the second phosphor and the only activator element is Ce3+ (instant claims 6 and 12 and 479 claims 4-8, 14 and 16). Both teach overlapping phosphor particles sizes (instant claim 11 and 479 claim 17).  Both teach translucent wavelength converters (instant claim 18 and 479 claim 13, also see col 9, ln 19-21 of the 479 disclosure which states that the sintered wavelength claim 17.  However, the phosphors are the same and are excited by overlapping wavelengths of light.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect this property in the 479 phosphors, absent evidence to the contrary.  The 479 wavelength converter is presumed smooth, as set forth in instant claim 21, because roughness is not taught and no roughening procedures are disclosed. 

Claims 1-3, 5, 6, 8, 12-15, 17, 19, 21 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16 and 17 of copending Application No. 17/278764 (hereinafter 764). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach light emitting devices comprising wavelength converters (instant claim 26 and 764 claims 7, 9-11 and 17) wherein the wavelength converters comprise first and second inorganic phosphors activated by Ce3+, wherein the first and second phosphor are different, at least one of the phosphors is particulate and the phosphors are bound by a chemical reaction that forms a solid solution (instant claims 1 and 5 and 764 claims 1 and 5).  Both teach wherein the first and second phosphor emit different color wavelengths in overlapping ranges and have different melting points because they are different compositions (instant claims 2, 3, 13 and 14 and 764 claims 1 and 6).  Both teach excitation by light of overlapping wavelengths (instant claim 15 and 764 claim 12).  Both teach that the wavelength converter includes only elements that constitute claims 6 and 12 and 764 claims 2-6, 8 and 16). The 764 material is sintered and has air gaps as set forth in instant claim 8 (defined by para [0135] of the publication of the 764 disclosure as a sintered material with air gaps). The 764 claims do not teach or suggest a translucent wavelength converter. Therefore the 764 wavelength converter is presumed not translucent as set forth in instant claim 19.  The 764 claims are silent regarding the limitation “wherein the fluorescence emitted by one of the first phosphor and the second phosphor excites the other of the first phosphor and the second phosphor”, as set forth in instant claim 17.  However, the phosphors are the same and are excited by overlapping wavelengths of light.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect this property in the 764 phosphors, absent evidence to the contrary.  The 764 wavelength converter is presumed smooth, as set forth in instant claim 21, because roughness is not taught and no roughening procedures are disclosed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8-10, 12-15, 17, 19, 21 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the U.S. Patents and copending Applications listed below.  Although the claims at issue are not identical, they are not patentably distinct from each other because all teach light emitting devices comprising wavelength converters (instant claim 26) wherein the wavelength converters comprise first and second inorganic phosphors activated by Ce3+, wherein the first and claims 1 and 5).  All teach wherein the first and second phosphor emit different color wavelengths in overlapping ranges (instant claims 2, 13 and 14) when excited by light of overlapping wavelengths (instant claim 15).  All teach wherein the first and second phosphors are aluminate based and silicate based, particularly oxides and garnets which have different melting points (instant claims 3, 4, 9 and 10).  All teach wherein the wavelength converts are sintered and have air gaps (instant claim 8). All teach that the wavelength converter includes only elements that constitute the first phosphor and elements that constitute the second phosphor and the only activator element is Ce3+ (instant claims 6 and 12). All teach wavelength converters that are not translucent (instant claim 19).  The conflicting claims are silent regarding the limitation “wherein the fluorescence emitted by one of the first phosphor and the second phosphor excites the other of the first phosphor and the second phosphor”, as set forth in instant claim 17.  However, the phosphors are the same and are excited by overlapping wavelengths of light.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect this property in the phosphors of the conflicting claims, absent evidence to the contrary.  The wavelength converters of the conflicting claims are presumed smooth on at least one side, as set forth in instant claim 21, because roughness is not taught and no roughening procedures are disclosed.  



Instant claims
Conflicting claims 
11028988 B2
1-3,6,8-10,12-15,17,19,21, 26
1-3,6-9,13,14,17
10364963 B2
1-6,9,10,12-15,17,19,21,26
1-12,15,16
16/483401
1-6,9,10,12-15,17,19,21,26
1-7,12,13
16/639647
1-6,8-10,12-15,17,19,21,26
1-9


The rejections over the claims of 16/483401 and 16/639647 are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734